Citation Nr: 0918719	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
1991 for the assignment of a 30 percent disability rating for 
right knee anterior cruciate ligament reconstruction, partial 
medial meniscectomy, and old patella fracture.

2.  Entitlement to an increased disability rating for right 
knee disability, identified as right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture, currently rated as 30 percent disabling. 

3.  Entitlement to an increased disability rating for right 
knee disability of traumatic arthritis of the right knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This matter is before the Board of Veterans' Appeals (Board), 
in part, on remand from a March 2007 Order of the United 
States Court of Appeals for Veterans Claims (Court).  

There is a long procedural history prior to the Court Order.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In that decision the RO continued a 10 
percent disability rating for anterior cruciate ligament 
reconstruction, partial medial meniscectomy, right knee.  

In the June 1991 rating decision, the RO also increased the 
assigned rating for the service-connected right knee 
disability from 10 percent to 100 percent, effective from 
December 7, 1990 to the end of February 1991, based on 
surgical or other treatment necessitating convalescence 
associated with the service-connected right knee disability.  
See 38 C.F.R. § 4.30.  That rating thus reverted to the 
schedular 10 percent rating effective from March 1, 1991.

On submitting his VA Form 9, substantive appeal, in October 
1991, the Veteran perfected an appeal from the June 1991 
rating decision as to the continuation of the 10 percent 
rating.  

While on appeal, in a June 1992 rating decision the RO 
extended the convalescent rating for two months under 38 
C.F.R. § 4.30, ending at the end of May 1991; and reverting 
to the schedular disability rating of 10 percent, effective 
from June 1, 1991.  Then in a September 1992 rating decision 
the RO increased the schedular rating from 10 to 30 percent, 
effective from June 1, 1991.

On October 20, 1992, the Veteran submitted a claim for an 
effective date earlier than June 1, 1991 for the assignment 
of a 30 percent disability rating for right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture.

In a December 1992 rating decision, the RO denied the 
Veteran's claim for  entitlement to an effective date earlier 
than June 1, 1991 for the assignment of a 30 percent 
disability rating for right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture.  The Veteran initiated an appeal on that issue when 
he filed a notice of disagreement in March 1993.

In a July 1993 rating decision, the RO increased the assigned 
rating for the service-connected right knee disability from 
30 percent to 100 percent, effective April 15, 1993, to the 
end of June 1993, based on surgical or other treatment 
necessitating convalescence associated with the service-
connected right knee disability.  See 38 C.F.R. § 4.30. That 
rating thus reverted to the schedular 30 percent rating 
effective from July 1, 1993.  

In October 1996 and again in January 2001, the Board remanded 
the case for further development regarding the increased 
rating claim on appeal.

In a May 2003 decision, the Board denied the Veteran's appeal 
as to an increased rating for right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture (under 38 C.F.R. § 4.71a, Diagnostic Code 
5257); and granted a separate schedular rating of 10 percent 
for arthritis of the right knee (under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010).  The RO implemented that grant in 
a May 2003 rating decision.

In that decision, the Board also remanded the case to the RO 
in order for the RO to issue a statement of the case on the 
issue of entitlement to an effective date earlier than June 
1, 1991 for the assignment of a 30 percent disability rating 
for right knee anterior cruciate ligament reconstruction, 
partial medial meniscectomy, and old patella fracture.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Following the 
RO's provision of a statement of the case, the Veteran 
perfected an appeal to the Board on the claim for an earlier 
effective date.   

The Veteran appealed the May 2003 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a February 2004 order, the Court granted a joint motion by 
the appellant and Secretary of VA (the parties).  Thereby, 
the Court vacated the May 2003 Board decision as to the right 
knee rating claim; leaving the Board decision undisturbed as 
to the 10 percent disability rating assigned for arthritis of 
the right knee, and as to a now unrelated issue.

In compliance with the Court's order, in August 2004 the 
Board remanded the case to the RO.  While the case was at the 
RO, in an April 2005 rating decision, the RO increased the 
assigned rating for the service-connected right knee 
disability from 30 percent to 100 percent, effective December 
10, 2004, to the end of January 2005, based on surgical or 
other treatment necessitating convalescence associated with 
the service-connected right knee disability.  See 38 C.F.R. § 
4.30.  That rating thus reverted to the schedular 30 percent 
rating effective from February 1, 2005.  

The 100 percent rating-based on surgical or other treatment 
necessitating convalescence assigned for the three periods as 
outlined above-is not part of the current appeal.  

In a December 2005 decision, the Board denied the Veteran's 
claim for an increased disability rating for right knee 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture, leaving in place the 
30 percent disability rating.  In that decision the Board 
also remanded the earlier effective date issue to the RO for 
the RO to provide due notice to the Veteran. 

The Veteran appealed the Board's decision to the Court, which 
in a March 2007 order, granted a February 2007 joint motion 
of the parties as to the claim for an increased disability 
rating for right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture.  Thereby, the Court remanded the case to the Board 
for compliance consistent with the joint motion. 

In compliance, the Board remanded the case to the RO in July 
2007. 

During the long period of this appeal, the Veteran testified 
at a Travel Board hearing at the Houston, Texas RO in 
November 1993, before a Veterans Law Judge who no longer 
works at the Board.  The Veteran was later notified of his 
right to another hearing before a current Veterans Law Judge 
but he declined.  Also during the appeal, the case was 
transferred to the RO in Columbia, South Carolina.

The issues of entitlement to an increased disability rating 
in excess of 30 percent for right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture, and entitlement to an increased disability 
rating for right knee disability of traumatic arthritis of 
the right knee, currently rated as 10 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to an 
increased disability rating for right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture, which was received on December 13, 1990 and 
continuously prosecuted thereafter.  

2.  Rating decisions in June 1991, June 1992, and September 
1992, collectively, granted a 100 percent disability rating 
for right knee anterior cruciate ligament reconstruction, 
partial medial meniscectomy, and old patella fracture, under 
38 C.F.R. § 4.30, effective from December 7, 1990 to end of 
May 1991; reverting to 30 percent on a schedular basis, 
effective June 1, 1991.

3.  On October 20, 1992, the Veteran submitted a claim for an 
effective date earlier than June 1, 1991 for the assignment 
of a 30 percent disability rating for right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture; which was denied by 
the RO in a December 1992 rating decision.

4.  There is no medical evidence within one year prior to 
December 13, 1990, showing that the right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture, met criteria for an 
increase in rating to 30 percent.   
 

CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
June 1, 1991, for a grant of a 30 percent schedular 
disability rating for right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between a veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The issue on appeal originally arises from a claim for an 
increased rating for a right knee disability.  The RO 
received that claim in December 1990 and first adjudicated 
the claim in a June 1991 rating decision, in which the RO 
denied an increase.  After the Veteran perfected an appeal on 
that denial, as a result of multiple rating decisions, a 
temporary 100 percent rating was effective from December 7, 
1990 to end of May 1991; thereafter reverting to 30 percent 
on a schedular basis.  

The Veteran submitted a notice of disagreement in March 1993, 
initiating an appeal from a December 1992 rating decision 
denying an earlier effective date for the grant of a 30 
percent schedular rating for the subject disability.  This 
matter was addressed much later in a May 2003 Board decision, 
which remanded the case to the RO for the issuance of a 
statement of the case on the matter, after which the Veteran 
perfected an appeal in July 2003 by filing a substantive 
appeal on the claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).
 
At the time of the December 1992 rating decision, VCAA had 
not been enacted or even contemplated; therefore, the RO 
could not have provided notice and assistance due under that 
statute.  Subsequently, however, the RO provided notice due 
under VCAA in several letters beginning in January 2006.  
Notice included as to the establishment of effective dates, 
that is, information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  Thereafter, the RO issued supplemental 
statements of the case on this issue in August 2006 and 
August 2008.

Notice of law applicable to the specific claim of effective 
date assignments following a grant of an increase in rating 
was also provided by the statement of the case and as noted, 
the supplemental statements of the case.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service treatment records, and VA and private medical records 
including reports of VA examinations, and statements, 
testimony, and other submissions made in support of the 
Veteran's claim.  

In sum, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
cured any defect in the VCAA notice.  The purpose behind the 
notice requirement has been satisfied, because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Analysis

The Veteran contends that he is entitled to an effective date 
earlier than June 1, 1991, for the grant of a 30 percent 
disability rating for right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture.

A full review of the record shows that on December 13, 1990, 
the Veteran submitted a claim for an increased rating for a 
right knee disability identified at that time as unstable 
right knee.  The record shows that he perfected an appeal 
from the June 1991 rating decision as to the denial of a 
schedular rating in excess of 10 percent.  

By rating decisions in June 1991, June 1992, and September 
1992, collectively, the RO assigned a temporary 100 percent 
rating for convalescence under the provisions of 38 C.F.R. § 
4.30 for the Veteran's right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture, effective from December 7, 1990 to end of May 1991; 
and reverting to the assigned 30 percent  schedular rating, 
effective from June 1, 1991.

While the rating issue was on appeal, on October 20, 1992, 
the Veteran submitted a claim for an effective date earlier 
than June 1, 1991 for the assignment of the 30 percent 
disability rating for the right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture; a claim the RO denied in a December 1992 
rating decision.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008). 

VA law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the service-connected 
disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 
10 Vet. App. 511, 519 (1992).  Determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating, and (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.  

In sum, the Board must determine the date of receipt of the 
appellant's claim for increase in rating, and then determine 
the date when it became factually ascertainable that his 
service-connected right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture, increased in severity to an extent warranting a 30 
percent disability rating.  

VA regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by" VA may be considered an informal 
claim. 38 C.F.R. § 3.155(a) (2008).  On receipt of an 
informal claim, if a formal claim has not already been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

In this case, on December 13, 1990, the Veteran submitted an 
informal claim for an increased rating for his right knee 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture, which at that time 
was evaluated as 10 percent disabling.  In response, the RO 
did not provide an application to the Veteran to file on the 
matter; however, the RO addressed the informal claim in a 
June 1991 rating decision, in which the RO denied the claim 
for an increased rating.  

At that time, however, the RO did grant a temporary 100 
percent rating for convalescence under the provisions of 38 
C.F.R. § 4.30 for the Veteran's right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and old 
patella fracture, effective from December 7, 1990.  
Ultimately this temporary 100 percent rating became effective 
to the end of May 1991; thereafter reverting to 30 percent on 
a schedular basis, effective June 1, 1991.  

As the Veteran is already receiving compensation for the 
right knee disability at the 100 percent level for the period 
from December 7, 1990 to end of May 1991, a claim for an 
earlier effective date for the 30 percent schedular rating is 
moot with respect to assigning an effective date during the 
period from December 7, 1990 to the end of May 1991.  

Thus the essential question here whether the Veteran is 
entitled to an effective date earlier than December 7, 1990 
for the assignment of a 30 percent disability rating for 
right knee anterior cruciate ligament reconstruction, partial 
medial meniscectomy, and old patella fracture.  

After the informal claim of December 13, 1990, there are no 
formal claims from which to look back one year for a prior 
informal claim.  Therefore, December 13, 1990 is considered 
the date of receipt of the claim for increase.  Prior to that 
date, the issue of an increased rating was previously last 
addressed in a June 1985 rating decision. As the Veteran did 
not timely appeal that decision, it became final. 38 U.S.C.A. 
§ 7105.  Thus, the effective date for any later increase in 
the 30 percent schedular rating must be determined in 
relation to a new increased rating claim.

During the period between the date of the June 1985 decision 
and prior to December 13, 1990, there are no communications 
indicating an intent to apply for benefits based on a claim 
for an increased rating for the right knee disability. 

In determining whether an earlier effective date may be 
granted, the Board must review the record to determine 
whether an ascertainable increase in disability warranting a 
grant of a 30 percent disability rating occurred within one 
year prior to the date of the claim was received, December 
13, 1990.  

There is no competent evidence dated or received within that 
period on which to determine whether an ascertainable 
increase in disability occurred, warranting a grant of a 30 
percent disability rating.  The first medical evidence 
available after the June 1985 rating decision, is dated in 
December 1990 after December 7, 1990.
 
There is no other medical evidence during the period within 
one year prior to December 13, 1990, on which to premise an 
earlier effective date than the one now in effect.  That is, 
during the period beginning December 13, 1989 (one year prior 
to the date of claim on December 13, 1990), there is no 
medical evidence making it ascertainable that an increase 
occurred.  There simply are no medical records at all from 
that period. 

Regrettably, the legal rules on this are clearly articulated 
and do not allow for discretion in meeting the criteria for 
an increase to 30 percent at an earlier date.  Therefore, an 
effective date earlier than June 1, 1991 for the grant of a 
30 percent disability rating is not warranted based on the 
evidence of record.  The governing legal authority for 
establishing effective dates relies on very specific rules, 
and VA is bound by that authority.  See 38 C.F.R. §§ 
3.157(b), 3.400(o)(2).  


ORDER

An effective date prior to June 1, 1991 for the grant of a 30 
percent schedular disability rating for right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture, is denied.

REMAND

The Veteran is seeking entitlement to an increased disability 
rating in excess of 30 percent for his service-connected 
right knee disability.  For the following reasons further 
development is necessary prior to adjudicating the claim.

First, though, the Board must clarify some ambiguity that has 
emerged during the appeal as to the nature of the right knee 
disability for which an increased disability rating is 
claimed and on appeal.  Of course, the claim the Veteran 
initially appealed was for an increased rating for the 
entirety of the service-connected right knee disability, 
which was at that time identified as right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture.  

During the very long procedural history of the appeal, 
through multiple actions of the RO and other levels of VA, 
and the Court, some ambiguity resulted as to the nature of 
the right knee disability on appeal.  During the appeal, the 
RO granted an increase in rating for that disorder from 10 to 
30 percent, under Diagnostic Code 5258-5257 on the basis of 
instability.  Later,  pursuant to a May 2003 decision, the 
Board denied any further increase under that code, but did 
grant a separate schedular disability rating of 10 percent 
for traumatic arthritis of the right knee under Diagnostic 
Code 5003-5010 on the basis of painful or limited motion.  
The RO then implemented that grant later that month.  

The Veteran then appealed this decision to the Court, which 
in the February 2004 order, dismissed the appeal with respect 
to the separate 10 percent rating for traumatic arthritis of 
the right knee.  Thus, essentially, for all legal purposes, 
the traumatic arthritis of the right knee aspect of the 
service-connected right knee disability claim was no longer 
on appeal.  This was acknowledged in the August 2004 decision 
of the Board, which also only addressed the right knee 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture, aspect of the right 
knee disability rating claim.  

Thereafter, however, both the Board and the Court addressed 
the appealed claim in ways indicating that the issue of 
entitlement to an increased rating for traumatic arthritis of 
the right knee, was still considered to be on appeal.  First, 
in a December 2005 Board decision, the Board addressed 
medical evidence material to the elements for evaluating 
limitation of motion.  Then in the February 2007 joint motion 
adopted by the Court in its March 2007 order, the parties 
mandated that the Board address findings which are applicable 
only to the criteria for rating the traumatic arthritis of 
the right knee aspect of the right knee disability.  

Based on the foregoing, the Board determines that the claim 
on appeal addresses the question of whether the Veteran is 
entitled to an increased rating for right all knee 
disability, including a rating in excess of 30 percent for 
right knee anterior cruciate ligament reconstruction, partial 
medial meniscectomy, and old patella fracture, and a rating 
in excess of 10 percent for traumatic arthritis of the right 
knee.  There is no logical alternative.

In a March 2007 order, the Court granted a February 2007 
joint motion of the parties as to the claim for an increased 
disability rating for right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and old patella 
fracture.  Thereby, the Court remanded the case to the Board 
for compliance consistent with the joint motion. 

In that joint motion, the parties agreed that in an October 
1996 decision, the Board remanded the claim to the RO for a 
medical examination by an "orthopedic surgeon", and that on 
review that action was not shown to have been completed.  On 
that basis, the parties further agreed that, therefore, a 
remand was required for the Board to comply with Stegall v. 
West.  See Stegall v. West, 11 Vet. App. 268 (1998).  Under 
that decision, compliance with a Board remand instruction is 
neither optional nor discretionary. Id.  

Since the March 2007 order, the Veteran underwent VA 
examination for compensation purposes in November 2007.  
Review of the examiner's credentials, however, does not show 
that the examiner was a specialist in orthopedics or that he 
was an orthopedic surgeon.  Information provided by VA shows 
that the examiner was certified by the American Board of 
Preventive Medicine in Occupational Medicine.  

Given the March 2007 Court order, the Board must remand the 
case in compliance with the mandate that the Veteran be 
provided a medical examination of his right knee, which must 
be conducted by an "orthopedic surgeon."  

The February 2007 joint motion (adopted by the Court in its 
March 2007 order) shows that the parties further agreed that 
a remand to the Board was necessary in order for the Board to 
reconcile inconsistent findings contained in a March 2005 VA 
examination, which the parties found to be inadequate.  The 
parties agreed that the Board should either reconcile the 
inconsistencies or provide an adequate medical examination.  

Given that for the reasons discussed above, the November 2007 
VA examination is inadequate on other grounds, and any 
reconciliation by the Board must wait until the Veteran 
undergoes an examination of his right knee to be conducted by 
an "orthopedic surgeon" as decided above.  

Thus, on remand, the RO should arrange for an examination, 
which must be conducted by an orthopedic surgeon, for the 
purpose of determining the nature and severity of the 
Veteran's service-connected right knee disability consisting 
of: anterior cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture; and traumatic 
arthritis of the right knee.

The examination must be thorough and take into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Prior to any examination, the RO 
should attempt to obtain copies of any outstanding records of 
pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant private and/or VA medical 
records not on file of treatment for the 
Veteran's right knee disability; to 
specifically include any VA medical 
records not on file and dated since the 
November 2007 VA examination.

2.  Thereafter, schedule the Veteran for a 
VA examination by an orthopedic surgeon 
(mandatory requirement of the Court) to 
determine the severity of the Veteran's 
right knee disability of: anterior 
cruciate ligament reconstruction, partial 
medial meniscectomy, and old patella 
fracture; and traumatic arthritis of the 
right knee.

The examiner should provide a detailed 
review of the Veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the right knee disability.

The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination. The 
examiner should indicate this fact in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the right knee disability.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should report all findings 
and note all associated symptoms of the 
service-connected right knee disability 
(anterior cruciate ligament 
reconstruction, partial medial 
meniscectomy, and old patella fracture; 
and traumatic arthritis of the right 
knee.). 

The examiner should provide the range of 
motion of the right knee in degrees.  The 
examiner should note all symptoms such as 
pain, stiffness, or aching in the area of 
the right knee affected by injury, as well 
as muscle spasm, guarding, or abnormal 
gait. 

The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss the effects on the Veteran's daily 
activities by his service-connected right 
knee disability. 

3.  After the examination, the RO must 
readjudicate the claims under review with 
respect to entitlement to increased 
disability ratings for right knee 
disabilities of: 

(i) right knee anterior cruciate 
ligament reconstruction, partial 
medial meniscectomy, and old patella 
fracture, currently rated as 30 
percent disabling; and 

(ii) traumatic arthritis of the right 
knee, currently rated as 10 percent 
disabling. 

If a benefit sought is not granted, please 
issue the Veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the Veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The Veteran's cooperation in VA's efforts to develop 
his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated. The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim. 38 C.F.R. § 
3.655.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


